--------------------------------------------------------------------------------

[moventislogo.jpg]


FOR IMMEDIATE RELEASE

MOVENTIS CAPITAL ACQUIRES PROFITABLE ELECTRONICS
MANUFACTURING SERVICES COMPANY

PTL ELectronics, with over $10 million in revenues, is first acquisition for
Moventis

Vancouver, BC – May 11, 2006 – Moventis Capital, Inc. (OTCBB: MVTS) announces
the signing of a definitive purchase agreement to acquire PTL Electronics, Inc.
(PTL), a profitable Pacific Northwest electronics manufacturing services (EMS)
company with revenues of more than $10 million and EBITDA of $1.5 million for
the year ended March 31, 2006. All dollar figures referenced in this release are
in Canadian funds.

Operating within the $114 billion global EMS market, PTL specializes in the
production, assembly and test of complex and high-end electronic components.
Original equipment manufacturers (OEMs) who build products for some of the
world’s largest and fastest growing industries, including telecommunications,
medical services, alternative fuel, multimedia and automotive, turn to PTL for
their EMS needs. Today, PTL’s electronic components can be found in
sophisticated products ranging from ultrasound machines and auxiliary power
units to fleet management systems and Global Positioning System applications.

“PTL is an established company with a strong reputation and loyal customer base
serving some of the most dynamic industries,” explains Blake Ponuick, chairman
and CEO of Moventis. “With limited resources, PTL has already done a great job
in achieving growth and profitability. They’re well positioned to grow even
further with the capital and operational expertise Moventis can provide.”

Adds Ponuick, “With strong ties and plans to expand operations to China in the
near term, we believe PTL is strategically positioned to move past their current
growth stage and participate in the burgeoning EMS sector internationally. We
look forward to working closely with their experienced team to help develop the
company both internally and through complementary acquisitions.”

“At PTL, we’re thrilled we can now access the capital and expertise to grow into
the world class manufacturing company we know we can be,” states Paul Heathcote,
chief operating officer at PTL. “The Moventis team has a strong track record of
building businesses and we look forward to a new phase of growth and expansion
for PTL as a Moventis company.”

Under the terms of the definitive agreement, Moventis will purchase PTL for a
sum of $7 million for all outstanding shares of PTL. The purchase price consists
of $3.5 million in cash and $3.5 million in convertible debt and equity. At
closing, Moventis will pay $3 million in cash, the equivalent of $1.2 million in
common shares and a convertible debenture in the amount of $2.3 million that may
be converted into shares at the option of Moventis. A final cash payment in the
amount of $500,000 is payable within 12 months after closing. The transaction is
subject to financing and customary closing conditions.

www.moventiscapital.com

--------------------------------------------------------------------------------

The first acquisition for Moventis, PTL will act as an anchor company within the
growing EMS sector. This is in line with Moventis’ strategy to acquire
successful small-to-mid-sized companies and build strong portfolios within key
growth industries. This strategy is fueled by the emerging opportunity presented
as baby boomers retire and are faced with a shortage of qualified buyers to
purchase the record number of successful smaller businesses they established
over the last 30 years.

PTL revenue and earnings figures are subject to the completion of audited
financials.

About Moventis
Moventis Capital (Moventis) is an acquisition and growth management company
trading on the OTCBB exchange under the symbol MVTS. Moventis identifies and
acquires successful small-to-mid-sized companies and uses a proven business
formula to provide the missing management expertise and financial ingredients
they need to grow into industry leaders. Moventis capitalizes on an underserved
market of smaller companies that do not meet the size or industry requirements
of many acquisition or investment firms. A record number of these businesses is
expected to exit over the next several years as baby boomer owners retire, far
outpacing the number of qualified buyers and creating a significant and ongoing
opportunity.

About PTL Electronics
PTL Electronics (PTL) brings products to life with its comprehensive electronics
manufacturing services. With customers across the growing telecommunications,
industrial control, medical, computing, multi-media and automotive sectors, PTL
partners with original equipment manufacturers to help build the products that
will transform their businesses – one circuit at a time. Whether it’s better
managing supply chains, getting products to market faster or reducing costs, PTL
offers fl exible and customized solutions to meet each customer’s unique needs.
PTL is located in the Pacific Northwest near Vancouver, BC. For more information
visit www.ptlelectronics.com

Safe Harbor Statement:
Statements included in this news release, which are not historical in nature,
are intended to be, and are hereby identified as “Forward-Looking Statements”
for purposes of safe harbor provided by Section 21E of the Securities Exchange
Act of 1934, as amended. Forward-Looking Statements may be identified by words
including “anticipate,” “await,” envision,” “foresee,” “aim at,” “plans,”
“believe,” “intends,” “estimates” “expects” and “projects” including without
limitation, those relating to the company’s future business prospects, and are
subject to certain and uncertainties that could cause actual results to differ
materially from those indicated in the Forward-Looking Statements, including
without limitation Moventis’ ability to consummate acquisitions, obtain
necessary financing and successfully grow its operations, revenue and
profitability. Readers are directed to the Moventis’ filings with the U.S.
Securities and Exchange Commission for additional information and a presentation
of risks and uncertainties that may affect the company’s business and results of
operations. www.sec.gov.

Contact:
Blake Ponuick, CEO
604f484f1854
blakep@moventiscapital.com

--------------------------------------------------------------------------------